DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 

The primary reason for the allowance of the claims is the inclusion of the limitation “forming metal source/drain regions on opposing sides of the gate structure; forming a channel enhancement layer over the channel layer; and forming a passivation layer over the gate structure, the metal source/drain regions, and the channel enhancement layer”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “selectively forming a self-assembled molecule (SAM) layer over the metal gate structure; depositing a metal material over the SAM layer and over the substrate; attaching an adhesive tape to the metal material; and peeling off the adhesive tape to remove the SAM layer and an upper layer of the metal material, wherein after peeling off the adhesive tape, a remaining portion of the metal material form source/drain regions on opposing sides of the metal gate structure”, with combination of remaining features, as recited in claim 12.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the channel layer comprises a low dimensional material; forming a gate structure over the channel layer; forming a channel enhancement layer over the channel layer, wherein the channel TSMP20194052USooPage 4 of 7enhancement layer is a doped layer of the channel layer; and forming metal source/drain regions on opposing sides of the gate structure”, with combination of remaining features, as recited in claim 21.

LILAK et al (US 2020/0006573 A1) discloses an integrated circuit structure 200 includes an insulator layer 204 above a substrate 200. A first gate electrode 212′/215 is on the insulator layer 204, the first gate electrode 212′/215 having a non-planar feature 215. A first gate dielectric 214′ is on and conformal with the non-planar feature 215 of the first gate electrode 212′/215. A channel material layer 206 is on and conformal with the first gate dielectric 214′. A second gate dielectric 214 is on and conformal with the channel material layer 206. A second gate electrode 212 is on and conformal with the second gate dielectric 214. Referring to FIGS. 2B and 2C, a first source or drain region (left 212) is coupled to the channel material layer 206 at a first side of the first gate dielectric 214′. A second source or drain region (right 212) is coupled to the channel material layer 206 at a second side of the first gate dielectric 214′ (Fig [2], Para [0033]).

However, LILAK fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 12 and 21.

Claims 2-11, 13-16 and 22-24 are allowed as those inherit the allowable subject matter from clams 1, 12 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898